           Case 1:19-cv-01152-LJV Document 18 Filed 09/27/19 Page 1 of 7



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________________
CHRISTINE SARACENI,

                    Plaintiff,
                                                        DECLARATION OF
                                                        DANIEL J. BRADY
                                                        IN OPPOSITION TO
                                                        MOTION TO SEAL
      v.
                                                        Case No.: 19-CV-1152

M&T BANK CORPORATION,

               Defendant.
_______________________________________________


              DANIEL J. BRADY, ESQ., under penalty of perjury, pursuant to

28 U.S.C. § 1746, states as follows:

      1.      I am an attorney admitted to practice law in New York State and

before this Court. I am an associate in the law firm Hagerty & Brady, attorneys

for Plaintiff Christine Saraceni in this action.

      2.      I file this Declaration in opposition to Defendant’s motion to seal

Exhibit C to the Declaration of Christine Saraceni, filed in support of her motion

for a Preliminary Injunction.

      3.      Defendant filed its motion shortly before 4 pm yesterday, and this

Court entered a text order granting the motion this morning, prior to Plaintiff
           Case 1:19-cv-01152-LJV Document 18 Filed 09/27/19 Page 2 of 7




having an opportunity to respond. Plaintiff respectfully requests an opportunity

to be heard on this motion, because, as set forth below, it is respectfully

submitted that this Court’s order is improper under Second Circuit precedent

and because, contrary to Defendant’s contention, Plaintiff is highly prejudiced

by this sealing order.

      4.      As an initial matter, Plaintiff objects to the request for expedited

treatment of this motion, as Defendant has failed to file a motion to expedite, as

required by Local Rule 7(d). See, e.g., Plaintiff’s motion to expedite Plaintiff’s

motion for a TRO, Dkt # 3.

      5.      Plaintiff also objects to the suggestion in Defendant’s motion that

Plaintiff somehow consented or acquiesced to a request to seal. First, I do not

recall a request to seal made at the preliminary conference in this matter on

August 28, 2019. Second, Plaintiff certainly never consented to that requested,

which I stated to Ms. Galvin on the morning of September 25, 2019.

      6.      More importantly, even if Plaintiff had consented to that request, it

would make no difference on the question of whether or not this filing should

be sealed.

      7.      Although Defendant moves under Local Rule 5.3, it makes no

mention of that rule’s requirements.
           Case 1:19-cv-01152-LJV Document 18 Filed 09/27/19 Page 3 of 7




      8.      The plain language of that rule states, “[e]xcept where restrictions

are imposed by statute or rule, there is a presumption that Court documents are

accessible to the public and that a substantial showing is necessary to restrict

access.” Local 5.3(a).

      9.      As explained below, Defendant has cited no statute or rule calling

for sealing of filings in this matter, and it has made no evidentiary showing

whatsoever.

      10.     As this Court has held, Rule 5.3 is a reflection of the well-established

“presumption that Court documents are accessible to the public and that a

substantial showing is necessary to restrict access." Preston v. Hilton Central School

District, No. 11-CV-6420, (W.D.N.Y. September 12, 2011).

      11.     As recently as this July, the Second Circuit reiterated the strength of

the presumption of public accessibility for judicial documents, which Exhibit C

undoubtedly is.

      12.     In Brown v. Maxwell, 929 F. 3d 41, (2d Cir. 2019), a case in which

there was a history of extraordinary media interest and publication of highly

sensational allegations about the parties and nonparties, the Court ruled that, by

sealing the exhibits attached to summary judgment motions in the case, the

district court had “failed to conduct the requisite particularized review when

ordering the sealing of the materials at issue.” Id., at 44.
         Case 1:19-cv-01152-LJV Document 18 Filed 09/27/19 Page 4 of 7




      13.      In particular, the Court noted that under Second Circuit precedent,

judicial documents must be scrutinized with a particularized review in order to

overcome “the presumption [that] public access outweighs any countervailing

privacy interests.” Id., at 51.

      14.      Under Second Circuit precedent, there is both a common law right

of access and First Amendment right of the public to access judicial documents.

Lugosch III v. Pyramid Co. of Onondaga, 435 F. 3d 110, 120 (2d Cir. 2006).

      15.      A judicial document is one that, like Exhibit C, will “directly affect

an adjudication.” Id., at 119.

      16.      This presumption can only be overcome and documents may only be

sealed “if specific, on the record findings are made demonstrating that closure is

essential to preserve higher values and is narrowly tailored to serve that interest.”

Id., at 120.

      17.      Countervailing interests that may be considered include “the danger

of impairing law enforcement or judicial efficiency and the privacy interests of

those resisting disclosure.” Id.

      18.      Here, Defendant has made no evidentiary showing aside from an

information and belief attorney declaration. It is well settled that an attorney

declaration is not admissible evidence because it is not based on personal

knowledge and should be disregarded by the Court. See, e.g., New York v.
        Case 1:19-cv-01152-LJV Document 18 Filed 09/27/19 Page 5 of 7



Mountain Tobacco Co., 55 F. Supp. 3d 301, 313 (E.D.N.Y. 2014) (“[T]o the extent

that [the attorney] declaration asserts facts that are not based on his personal

knowledge, the declaration is disregarded”).

      19.   Moreover, the declaration itself is silent as to the countervailing

interests at play.    Aside from asserting that the exhibit is Defendant’s

“property”—an allegation without any evidentiary support and one which

Plaintiff strongly disputes—it is unclear and unexplained why the public filing

of a document Defendant claims is its “property” entails any countervailing

interests recognized in this Circuit.

      20.   In addition, the attorney declaration includes no explanation of

why, other than Defendant’s unilateral branding of the material as

“confidential,” any countervailing privacy interests are at play.

      21.   For example, there is no explanation as to why Exhibit C, which

consists solely of less information than what can be found in a phone book, must

be sealed to protect the disclosure of what is plainly publicly available

information.

      22.   This is especially confounding when examining the privacy

protection rules established by the Federal Rules of Civil Procedure for public

filings. Those rules call for the redaction of papers that include an individual’s

“social-security number, taxpayer-identification number, or birth date, the name
        Case 1:19-cv-01152-LJV Document 18 Filed 09/27/19 Page 6 of 7




of an individual known to be a minor, or a financial-account number.” Fed. R.

Civ. P. 5.2(a). None of that information is included in Exhibit C.

      23.   Defendant’s motion argues that there is no prejudice to Plaintiff

made by the sealing of Exhibit C.

      24.   First, Plaintiff is highly prejudiced by this sealing order.     The

supposed confidentiality of a list containing publicly available information is

central to this action, and this Court’s granting Defendant’s request to seal that

list may be used by Defendant later for collateral estoppel or other purposes. In

addition, by this Court’s order, the burden has now been placed on Plaintiff to

move to unseal, when under Rule 5.3 and Second Circuit precedent it is plainly

the burden of the party or parties seeking to seal material.

      25.   More importantly, a party’s supposed lack of prejudice is not part

of the inquiry on a motion to seal. Rather, Local Rule 5.3 requires a substantial

evidentiary showing of the countervailing interests at play to overcome the

strong presumption, rooted in common law and the First Amendment, that

documents be publicly available.

      26.   Here, Defendant has failed to make any evidentiary showing

whatsoever, submitting only an attorney declaration based on hearsay and

information and belief, and falls far short of the “substantial showing” upon
           Case 1:19-cv-01152-LJV Document 18 Filed 09/27/19 Page 7 of 7




which this Court can make a particularized review as the Second Circuit

requires.

      27.     Short of a particularized review that makes specific findings as to

countervailing privacy interests, Exhibit C should have remained unsealed,

consistent with Second Circuit precedent, common law, and the First

Amendment.

      28.     I declare under the penalty of perjury, that the foregoing is true and

correct.



DATED: September 26, 2019
       Buffalo, NY
                                            s/ Daniel J. Brady
                                            Daniel J. Brady
